

Exhibit 10.1


 
IMAGE METRICS


FORM OF SUBSCRIPTION DOCUMENTS AND INSTRUCTIONS


INSTRUCTIONS


The following documents must be completed in accordance with the instructions
set forth below and must be executed in order to determine whether you are an
accredited investor and, if accredited, in order to subscribe for the purchase
of units (“Units”), each unit consisting of one share of Series A Convertible
Preferred Stock (“Preferred Stock”), and a detachable warrant to purchase
one-half share of Common Stock (“Warrants”), of a publicly-traded company which
will, by an exchange offer, acquire all of the outstanding ordinary and
preferred shares and business of Image Metrics Limited, a corporation organized
under the laws of England and Wales.


PLEASE PRINT THE ANSWERS TO ALL QUESTIONS.


1.            Enclosed are the Following Documents:


(a)          Subscription Agreement. Be sure to carefully and fully read the
Subscription Agreement, and execute the signature page which is applicable to
you. On the appropriate signature page of the Subscription Agreement, the
Subscriber must sign, print his, her or its name, address and social security or
tax identification number where indicated, and indicate the number of Units
subscribed for, the date of execution and the manner in which title to the
Preferred Stock and Warrants will be held.


(b)          Investor Questionnaire. Be sure to carefully and fully read the
Investor Questionnaire, which can be found after the signature pages to the
Subscription Agreement. On the signature page of the Investor Questionnaire, the
Subscriber must sign and print his, her or its name where indicated.


A PROSPECTIVE SUBSCRIBER MUST BE SURE TO CAREFULLY AND FULLY READ THE
ACCOMPANYING CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM PRIOR TO RETURNING THE
SIGNED SUBSCRIPTION DOCUMENTS.


2.            Payment.


Payment of the purchase price may be made by check payable to “Signature Bank,
as Escrow Agent for Image Metrics,” or by wire transfer of immediately available
funds, contemporaneously with the execution and delivery of the Subscription
Agreement, to Signature Bank as follows:


Wire Transfer Instructions for Escrow Account


Signature Bank
261 Madison Avenue
New York, New York 10016
ABA # 026-013-576
Account # ______________
For credit to: Signature Bank, as Escrow Agent for Image Metrics

 
1

--------------------------------------------------------------------------------

 


3.            Return of Documents and Checks.


Copies of the signed Subscription Agreement and Investor Questionnaire, and
checks if payment is being made by check, should be delivered to either of the
following Placement Agents:


Broadband Capital
 
Joseph Gunnar & Co.,
Management LLC
 
LLC
712 Fifth Avenue
 
30 Broad Street, 11th Floor
New York, New York 10019
 
New York, New York
Phone: (212) 277-5301
 
10004
   
Phone: (212) 440-9650
Michael Rapp
   
Chairman
 
Stephen A. Stein
mrapp@broadbandcapital.com
 
President
   
sstein@jgunnar.com
     
*
*
*

 
 
2

--------------------------------------------------------------------------------

 


NAME OF SUBSCRIBER:_____________________________


To:         Image Metrics
1918 Main Street, 2nd Floor
Santa Monica, California 90405


SUBSCRIPTION AGREEMENT


This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in a publicly-traded company, which will
subsequently change its name to Image Metrics, Inc. (“Pubco”), and the
concurrent acquisition by exchange offer (the “Exchange Offer”) by Pubco of all
of the outstanding ordinary and preferred shares of Image Metrics Limited, a
private company incorporated in England and Wales. Broadband Capital Management
LLC and Joseph Gunnar & Co., LLC (together, the “Placement Agents”) shall serve
as co-placement agents of Pubco in conducting a private placement (the
“Offering”) of units (“Units”), each Unit consisting of (i) one share of Pubco’s
Series A Convertible Preferred Stock (“Preferred Stock”), convertible into one
share of Pubco’s common stock (“Common Stock”), and (ii) a detachable warrant to
purchase one-half share of Common Stock (“Warrants”), at an exercise price of
$1.50 per share. The purchase price per Unit is $1.00. The Offering is being
conducted on a “best efforts – 8,000,000 Units or none” basis with a maximum of
12,800,000 Units being offered. All funds received in the Offering shall be
promptly transmitted to and deposited in a special non-interest bearing escrow
account at Signature Bank, New York, New York (the “Escrow Agent”) and, upon
completion of the Exchange Offer and the other conditions precedent set forth
herein, shall be released from escrow and delivered to Pubco at which time the
securities subscribed for as further described below shall be delivered, subject
to Section 8 hereof, to you. The Company and the Placement Agents may continue
to offer and sell Units and conduct additional closings (each, a “Closing”) for
the sale of additional Units after the Initial Closing until the termination of
the Offering.


1.            SUBSCRIPTION AND PURCHASE PRICE


1.1           Subscription. Subject to the conditions set forth in Section 2
hereof, the undersigned hereby subscribes for and agrees to purchase the number
of Units indicated on page F-10 hereof on the terms and conditions described
herein. The minimum number of Units that may be purchased is 50,000.
Subscriptions for lesser amounts may be accepted at the sole discretion of Pubco
and the Placement Agents.


1.2           Purchase of Securities. The undersigned understands and
acknowledges that the purchase price to be remitted to the Placement Agents in
exchange for the Units shall be $1.00 per Unit, for an aggregate purchase price
as set forth on page 10 hereof (the “Aggregate Purchase Price”).  The
undersigned’s delivery of this Agreement to the Placement Agents shall be
accompanied by payment for the Units subscribed for hereunder, payable in United
States dollars, by check or wire transfer, to “Signature Bank, as Escrow Agent
for Image Metrics,” with the undersigned’s delivery of this Agreement to the
Placement Agents. The undersigned understands and agrees that, subject to
Section 2.1(a) and applicable laws, by executing this Agreement, he, she or it
is entering into a binding agreement.


2.            ACCEPTANCE AND CLOSING PROCEDURES


2.1           Acceptance or Rejection.


(a)          The obligation of the undersigned to purchase the Units shall be
irrevocable, and the undersigned shall be legally bound to purchase the Units
subject to the terms set forth in this Agreement.


(b)          The undersigned understands and agrees that Pubco and the Placement
Agents reserve the right to reject this subscription for the Units in whole or
part in any order at any time prior to the closing (the “Closing”) of the
purchase and sale of the Units for any or no reason, notwithstanding the
undersigned’s prior receipt of notice of acceptance of the undersigned’s
subscription.
 
 
3

--------------------------------------------------------------------------------

 


(c)          In the event of rejection of this subscription by Pubco or the
Placement Agents in accordance with Section 2.1(b), or the sale of the Units is
not consummated by the Placement Agents for any reason, this Agreement and any
other agreement entered into between the undersigned and Pubco relating to this
subscription shall thereafter have no force or effect, and the Placement Agents
shall promptly return or cause to be returned to the undersigned the purchase
price remitted to the Escrow Agent, without interest thereon or deduction
therefrom.


2.2          Closing.


Each Closing shall take place at the offices of Greenberg Traurig, LLP, counsel
to Pubco, at 200 Park Avenue, 15th Floor, New York, New York 10166, or such
other place as determined by the Placement Agents. The Initial Closing shall
take place on a Business Day promptly following the satisfaction of the
conditions set forth in Section 8 below. Each subsequent Closing shall take
place at such times as determined by Pubco (each closing date referred to as a
“Closing Date”), or such other date as is mutually agreed to by the parties and
the undersigned. “Business Day” shall mean from the hours of 9:00 a.m., Eastern
time, through 5:00 p.m., Eastern time, of a day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York or London, England are
authorized or required to be closed.


3.            INVESTOR’S REPRESENTATIONS AND WARRANTIES


The undersigned hereby acknowledges, agrees with and represents and warrants to
Pubco and the Placement Agents, as follows:


3.1       The undersigned has full right, power and authority, without the
necessity of any consent or approval of any other person or entity, to enter
into and perform his, her or its obligations under this Agreement, the execution
and delivery of which has been duly authorized, if applicable, and this
Agreement constitutes the undersigned’s valid, legal and binding obligation,
enforceable against the undersigned in accordance with its terms. The
performance of the undersigned’s obligations hereunder will not constitute a
breach or violation of, or conflict with, any agreement, commitment or other
obligation to which the undersigned is a party or by which the undersigned is
bound.


3.2       The undersigned acknowledges his, her or its understanding that the
offering and sale of the Units is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) of the Securities Act and the provisions of Regulation D
promulgated thereunder (“Regulation D”). In furtherance thereof, the undersigned
represents and warrants to Pubco and the Placement Agents as follows:


(a)          The undersigned realizes that the basis for the exemption from
registration may not be available if, notwithstanding the undersigned’s
representations contained herein, the undersigned is merely acquiring the Units
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise.  The undersigned does not have any such
intention;


(b)          The undersigned is acquiring the Units solely for the undersigned’s
own beneficial account, for investment purposes, and not with view to, or resale
in connection with, any distribution of the shares of Preferred Stock, or shares
of Common Stock into which the Preferred Stock is convertible and the Warrants
are exercisable;


(c)          The undersigned has the financial ability to bear the economic risk
of his, her or its investment, has adequate means for providing for his, her or
its current needs and contingencies, and has no need for liquidity with respect
to the investment in Pubco;


(d)          The undersigned and the undersigned’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, “Advisors”),
have received the Confidential Private Placement Memorandum, dated January 26,
2010, together with all appendices thereto (as such documents may be amended or
supplemented, the “Memorandum”), relating to the private placement by Pubco of
the Units, and all other documents requested by the undersigned or Advisors, if
any, have carefully reviewed them and understand the information contained
therein, prior to the execution of this Agreement; and
 
 
4

--------------------------------------------------------------------------------

 


(e)          The undersigned (together with his, her or its Advisors, if any)
has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of the prospective investment in the
Units.  If other than an individual, the undersigned also represents it has not
been organized solely for the purpose of acquiring the Units.


3.3          The information in the Investor Questionnaire completed and
executed by the undersigned (the “Investor Questionnaire”) is true and accurate
in all respects, and the undersigned is an “accredited investor,” as that term
is defined in Rule 501(a) of Regulation D.


3.4          The undersigned is not relying on the Placement Agents or their
respective affiliates or sub-agents with respect to economic considerations
involved in this investment. The undersigned has relied on the advice of, or has
consulted with, only his Advisors. Each Advisor, if any, is capable of
evaluating the merits and risks of an investment in the Units as such are
described in the Memorandum, and each Advisor, if any, has disclosed to the
undersigned in writing (a copy of which is annexed to this Agreement) the
specific details of any and all past, present or future relationships, actual or
contemplated, between the Advisor and the Placement Agents or any respective
affiliate or sub-agent thereof.


3.5          The undersigned represents, warrants and agrees that he, she or it
will not sell or otherwise transfer the Units, the shares of Preferred Stock or
Warrants (including such shares of Common Stock into which the Preferred Stock
is convertible and Warrants are exercisable, and collectively with the Units,
Preferred Stock and Warrants, the “Securities”) without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the undersigned must bear the economic risk of his, her or its purchase because,
among other reasons, the Securities have not been registered under the
Securities Act or under the securities laws of any state and, therefore, cannot
be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the undersigned is aware that the Securities are
“restricted securities,” as such term is defined in Rule 144 promulgated under
the Securities Act (“Rule 144”), and they may not be sold pursuant to Rule 144
unless all of the conditions of Rule 144 are met. The undersigned also
understands that, except as otherwise provided herein, Pubco is under no
obligation to register the Securities on his, her or its behalf or to assist
them in complying with any exemption from registration under the Securities Act
or applicable state securities laws.  The undersigned understands that any sales
or transfers of the Securities are further restricted by state securities laws
and the provisions of this Agreement.


3.6          No representations or warranties have been made to the undersigned
by Pubco, Image Metrics Limited or the Placement Agents, or any of their
respective officers, employees, agents, sub-agents, affiliates or subsidiaries,
other than any representations of Pubco contained herein and in the Memorandum,
and in subscribing for Units the undersigned is not relying upon any
representations other than those contained herein or in the Memorandum.


3.7          The undersigned understands and acknowledges that his, her or its
purchase of the Units is a speculative investment that involves a high degree of
risk and the potential loss of their entire investment and has carefully read
and considered the matters set forth in the Memorandum and in particular the
matters under the caption “Cautionary Language Regarding Forward-Looking
Statements and Industry Data” and “Risk Factors” therein, and, in particular,
acknowledges that Image Metrics Limited provides facial animation services in
the highly competitive interactive entertainment and film industries, and has a
limited financial and operating history for purposes of assessing its future
financial results, including its ability to ever generate significant revenue or
have profits.


3.8          The undersigned’s overall commitment to investments that are not
readily marketable is not disproportionate to the undersigned’s net worth, and
an investment in the Units will not cause such overall commitment to become
excessive.


3.9          The undersigned understands and agrees that the certificates for
the Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for Pubco such Securities may be
sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:
 
 
5

--------------------------------------------------------------------------------

 


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.


3.10        Neither the U.S. Securities and Exchange Commission (the “SEC”) nor
any state securities commission has approved the Units or the Securities, or
passed upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of the Memorandum. The Memorandum has not been reviewed
by any Federal, state or other regulatory authority.


3.11        The undersigned and his, her or its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of Pubco and Image Metrics Limited concerning the
offering of the Units and the business, financial condition, results of
operations and prospects of Pubco, and all such questions have been answered to
the full satisfaction of the undersigned and his, her or its Advisors, if any.


3.12        The undersigned is unaware of, is in no way relying on, and did not
become aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or
electronic mail through the Internet, in connection with the offering and sale
of the Units and is not subscribing for Units and did not become aware of the
offering of the Units through or as a result of any seminar or meeting to which
the undersigned was invited by, or any solicitation of a subscription by, a
person not previously known to the undersigned in connection with investments in
securities generally.


3.13        The undersigned has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby (other than
commissions to be paid by Pubco to the Placement Agents, their respective
sub-agents or as otherwise described in the Memorandum) and, in turn, to be paid
to other selected dealers.


3.14        The undersigned is not relying on Pubco, the Placement Agents or any
of their respective employees, agents or sub-agents with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
undersigned has relied on the advice of, or has consulted with, only his, her or
its own Advisors.


3.15        The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Memorandum were prepared by the future
management of Pubco in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by
Pubco or its management and should not be relied upon.


3.16        No oral or written representations have been made, or oral or
written information furnished, to the undersigned or his, her or its Advisors,
if any, in connection with the offering of the Units which are in any way
inconsistent with the information contained in the Memorandum.


3.17        The undersigned’s substantive relationship with one or both of the
Placement Agents or their respective sub-agents through which the undersigned is
subscribing for Units predates such Placement Agent’s or such sub-agent’s
contact with the undersigned regarding an investment in the Units.


3.18         The undersigned acknowledges that the foregoing representations,
warranties and agreements shall be relied upon by Pubco and the Placement Agents
in conducting the Offering and shall survive the Closing.
 
 
6

--------------------------------------------------------------------------------

 


4.           THE COMPANY’S REPRESENTATIONS AND WARRANTIES


Except as set forth in the Memorandum, the Company (which means each of Image
Metrics and Pubco prior to the closing of the Exchange Offer and their
respective subsidiaries, if any (as defined in the Memorandum), and the combined
entity after giving effect to the closing of the Exchange Offer and their
respective subsidiaries, if any) hereby acknowledges, represents and warrants to
each of the undersigned, as follows:


4.1          Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.  The Company is not in violation
of any of the provisions of its certificate or articles of incorporation, bylaws
or other organizational or charter documents. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of this Agreement, (ii) a material adverse effect on the
results of operations, assets, business or financial condition of the Company,
or (iii) adversely impair the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), (ii)
or (iii), a “Material Adverse Effect”).


4.2          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company in connection herewith. This Agreement has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except: (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.


4.3          No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not have or reasonably be
expected to result in a Material Adverse Effect.


4.4           Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other foreign, federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by the Company of this Agreement, other
than (a) the filing with the SEC of the Registration Statement and applicable
blue sky filings, (b) such as have already been obtained or such exemptive
filings as are required to be made under applicable securities laws, (c) such
other filings that have been made pursuant to applicable state securities laws
and post-sale filings pursuant to applicable state and federal securities laws
which the Company undertakes to file within the applicable time periods. Subject
to the accuracy of the representations and warranties of each Investor set forth
in Section 3 hereof, the Company has taken all action necessary to exempt: (i)
the issuance and sale of the Securities, (ii) the issuance of the Common Stock
upon conversion of the Preferred Stock and exercise of the Warrants, and (iii)
the other transactions contemplated by the transaction documents from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
any anti-takeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the Company’s Articles of Incorporation or
By-laws that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Securities and the ownership, disposition or
voting of the Securities by the Investors or the exercise of any right granted
to the Investors pursuant to this Agreement.

 
7

--------------------------------------------------------------------------------

 


4.5          Issuance of the Securities. The shares of Preferred Stock are duly
authorized and, when issued and paid for in accordance with this Agreement, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens.  The Warrants have been duly and validly authorized.  Upon the due
conversion of the Preferred Stock, the underlying Common Stock will be validly
issued, fully paid and non-assessable free and clear of any and all liens,
pledges, security interests, encumbrances or other adverse claims or interests
of any kind whatsoever (collectively, “Liens”). Upon the due exercise of the
Warrants, the underlying Common Stock will be validly issued, fully paid and
non-assessable free and clear of all Liens. The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement, the Preferred Stock and the Warrants.


4.6          Capitalization.  The Memorandum accurately sets forth the number of
shares of capital stock issued and to be issued by the Company as of the Closing
Date. All of the issued and outstanding shares of the Company’s capital stock
have been duly authorized and validly issued and are fully paid, nonassessable
and free of pre-emptive rights and were issued in full compliance with
applicable state and federal securities law and any rights of third parties. No
person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by this
Agreement. There are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock,
other than in connection with the Exchange Offer and the Company’s stock option
plans. The issue and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any person (other than the
Investors) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
There are no voting agreements, buy-sell agreements, option or right of first
purchase agreements or other agreements of any kind among the Company and any of
the securityholders of the Company relating to the securities of the Company
held by them. No person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other person.


4.7          SEC Reports; Financial Statements.  Pubco has filed all reports and
registration statements required to be filed by it under the Securities Act and
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto, being collectively referred to herein as the “SEC Reports”
and, together with the Memorandum, the “Disclosure Materials”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Reports prior to the expiration of any such extension. As of their
respective dates, the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  The financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis
during the periods involved in the United States (“GAAP”), except as may be
otherwise specified in such financial statements or the Securities thereto and
except that unaudited financial statements may not contain all footnotes
required by United States GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The financial statements of Image
Metrics included in the Memorandum have been prepared in accordance with United
States GAAP, except as may be otherwise specified in such financial statements
or the Securities thereto and except that unaudited financial statements may not
contain all footnotes required by United States GAAP, and fairly present in all
material respects the financial position of Image Metrics and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
 
8

--------------------------------------------------------------------------------

 


4.8          Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign)
(collectively, an “Action”) which: (i) adversely affects or challenges the
legality, validity or enforceability of this Agreement or the Securities or (ii)
could, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any director or
officer thereof is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company. The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.


4.9          Labor Relations.  The Company is not a party to or bound by any
collective bargaining agreements or other agreements with labor organizations.
The Company has not violated in any material respect any laws, regulations,
orders or contract terms, affecting the collective bargaining rights of
employees, labor organizations or any laws, regulations or orders affecting
employment discrimination, equal opportunity employment, or employees’ health,
safety, welfare, wages and hours. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.


4.10        Compliance.  The Company: (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), or has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
Governmental Body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business, except in the
case of clauses (i), (ii) and (iii) as would not have or reasonably be expected
to result in a Material Adverse Effect.


4.11        Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports and the Memorandum, except where the failure to
possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and the Company has not received
any notice of proceedings relating to the revocation or modification of any
Material Permit.


4.12        Title to Assets. The Company has good and marketable title in fee
simple to all real property owned by it that is material to the business of the
Company and good and marketable title in all personal property owned by it that
is material to the business of the Company, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases of which the Company
is in compliance.


4.13        Material Contracts.


(a)          The Company has not violated or breached, or committed any default
under, any agreement, contract or instrument which it has entered into and is
material to it in its business (collectively, the “Material Contracts”) in any
material respect, and, to the Company’s knowledge, no other person has violated
or breached, or committed any default under any Material Contract, except for
violations, breaches of defaults which would not have a Material Adverse Effect;
and


(b)          To the Company's knowledge, no event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or would reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any Material Contract, (B) give any person
the right to declare a default or exercise any remedy under any Material
Contract, (C) give any person the right to accelerate the maturity or
performance of any Material Contract or (D) give any person the right to cancel,
terminate or modify any Material Contract, except, in each case, as would not
have a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 


4.14        Taxes.


(a)          The Company has timely and properly filed all applicable local,
state, federal and foreign tax returns required to be filed by it for all years
and periods (and portions thereof) for which any such tax returns were due,
except where the failure to so file would not have a Material Adverse Effect.
All such filed tax returns are accurate in all material respects. The Company
has timely paid all applicable local, state, federal and foreign taxes due and
payable (whether or not shown on filed tax returns), except where the failure to
so pay would not have a Material Adverse Effect.  There are no pending
assessments, asserted deficiencies or claims for additional local, state,
federal and foreign taxes that have not been paid. The reserves for taxes, if
any, reflected in the SEC Reports or in the Memorandum are adequate, and there
are no Liens for taxes on any property or assets of the Company (other than
Liens for taxes not yet due and payable). There have been no audits or
examinations of any tax returns by any Governmental Body, and the Company has
not received any notice that such audit or examination is pending or
contemplated. No claim has been made by any governmental or regulatory
authority, agency or commission (a “Governmental Body”) in a jurisdiction where
the Company does not file tax returns that it is or may be subject to taxation
by that jurisdiction. To the knowledge of the Company, no state of facts exists
or has existed which would constitute grounds for the assessment of any penalty
or any further tax liability beyond that shown on the respective tax returns.
There are no outstanding agreements or waivers extending the statutory period of
limitation for the assessment or collection of any tax.


(b)          The Company is not a party to any tax-sharing agreement or similar
arrangement with any other person.


(c)          The Company has made all necessary disclosures required by Treasury
Regulation Section 1.6011-4.  The Company has not been a participant in a
“reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).


(d)          No payment or benefit paid or provided, or to be paid or provided,
to current or former employees, directors or other service providers of the
Company will fail to be deductible for federal income tax purposes under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”).


4.15        Employees.


(a)          The Company is not party to any collective bargaining agreements
and, to the Company’s knowledge, there are no attempts to organize the employees
of the Company.


(b)          Each person who performs services for the Company has been, and is,
properly classified by the Company as an employee or an independent contractor.


(c)          To the Company's knowledge, no employee or advisor of the Company
is or is alleged to be in violation of any term of any employment contract,
disclosure agreement, proprietary information and inventions agreement or any
other contract or agreement or any restrictive covenant or any other common law
obligation to a former employer relating to the right of any such employee to be
employed by the Company because of the nature of the business conducted or to be
conducted by the Company or to the use of trade secrets or proprietary
information of others, and the employment of the employees of the Company does
not subject the Company or the Company's stockholders to any liability.  There
is neither pending nor, to the Company's knowledge, threatened any actions,
suits, proceedings or claims, or, to the Company’s knowledge, any basis therefor
or threat thereof with respect to any contract, agreement, covenant or
obligation referred to in the preceding sentence.


4.16        Patents and Trademarks. To the knowledge of the Company, the Company
has, or has rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
its business as described in the Memorandum and which the failure to so have
could have or reasonably be expected to result in a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). The Company has not received
a written notice that the Intellectual Property Rights used by the Company
violates or infringes upon the rights of any person. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable.  The Company has
taken reasonable steps to protect the Company’s rights in its Intellectual
Property Rights and confidential information (the “Confidential
Information”).  Each employee, consultant and contractor who has had access to
Confidential Information which is necessary for the conduct of Company’s
business as currently conducted or as currently proposed to be conducted has
executed an agreement to maintain the confidentiality of such Confidential
Information and has executed appropriate agreements that are substantially
consistent with the Company’s standard forms thereof.  Except under
confidentiality obligations, there has been no material disclosure of any of the
Company’s Confidential Information to any third party.

 
10

--------------------------------------------------------------------------------

 


4.17          Environmental Matters.  The Company is not in violation of any
statute, rule, regulation, decision or order of any Governmental Body relating
to the use, disposal or release of hazardous or toxic substances or relating to
the protection or restoration of the environment or human exposure to hazardous
or toxic substances (collectively, “Environmental Laws”), owns or operates any
real property contaminated with any substance that is subject to any
Environmental Laws, is liable for any off-site disposal or contamination
pursuant to any Environmental Laws, or is subject to any claim relating to any
Environmental Laws, which violation, contamination, liability or claim has had
or could reasonably be expected to have a Material Adverse Effect, individually
or in the aggregate; and there is no pending or, to the Company’s knowledge,
threatened investigation that might lead to such a claim.


4.18          Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged as
described in the Memorandum. The Company has no reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.


4.19          Transactions With Affiliates and Employees. None of the officers
or directors of the Company and, to the knowledge of the Company, none of the
employees of the Company is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than (a) for payment of salary or consulting fees for services rendered,
(b) reimbursement for expenses incurred on behalf of the Company and (c) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.


4.20          Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby.  The information contained in
the Memorandum is true and correct in all material respects as of its date.


4.21          No Integrated Offering.  Other than in connection with the
Exchange Offer, neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Securities to be integrated
with prior offerings by the Company for purposes of the Securities Act or any
applicable shareholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of the Company are listed or designated.


4.22          Brokers and Finders. No person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company.


4.23          No Directed Selling Efforts or General Solicitation.  Neither the
Company nor any person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.


4.24          Questionable Payments. To the Company’s knowledge, neither the
Company nor any of its current or former stockholders, directors, officers,
employees, agents or other persons acting on behalf of the Company, has on
behalf of the Company or in connection with its business: (a) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity; (b) made any direct or indirect
unlawful payments to any governmental officials or employees from corporate
funds; (c) established or maintained any unlawful or unrecorded fund of
corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company; or (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature.

 
11

--------------------------------------------------------------------------------

 


4.25        Related Party Transactions. (a) None of the Company or any of its
affiliates, officers, directors, stockholders or employees, or any affiliate of
any of such person, has any material interest in any property, real or personal,
tangible or intangible, including the Company’s Intellectual Property used in or
pertaining to the business of the Company, except for the normal rights of a
stockholder, or, to the knowledge of the Company, any supplier, distributor or
customer of the Company, (b) there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, employees,
affiliates, or, to the Company's knowledge, any affiliate thereof, (c) to the
Company’s knowledge, no employee, officer or director of the Company has any
direct or indirect ownership interest in any firm or corporation with which the
Company is affiliated or with which the Company has a business relationship, or
any firm or corporation that competes with the Company; (d) to the Company’s
knowledge, no member of the immediate family of any officer or director of the
Company is directly or indirectly interested in any Material Contract or (e)
there are no amounts owed (cash and stock) to officers, directors and
consultants (salary, bonuses or other forms of compensation).


4.26        Foreign Corrupt Practices Act. None of the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has, directly or indirectly: (a) used any funds, or will use any
proceeds from the sale of the Securities, for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) or any members of their respective management which
is in violation of any Legal Requirement, or (d) has violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder which was applicable to the Company.


4.27        PFIC.  The Company is not, nor intends to become, a “passive foreign
investment company” within the meaning of Section 1297 of the Code of 1986.


4.28        OFAC. To the knowledge of the Company, neither the Company nor any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company, is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the sale of the
Securities, or lend, contribute or otherwise make available such proceeds to any
of the Company’s subsidiaries, joint venture partner or other person or entity,
towards any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any
other country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.


5.            COVENANTS


5.1          Registration Rights.


(a)          Pubco shall file a registration statement (the “Registration
Statement”) with the SEC covering the resale of the shares of Common Stock into
which the Preferred Stock is convertible and the Warrants are exercisable (the
“registrable shares”) on or around, but no later than, 90 days after the Closing
Date. Pubco shall use its best efforts to have the Registration Statement
declared effective by the SEC as soon as practicable after the initial filing,
but in any event not later than 270 days after the Closing Date (or 300 days in
the event of a full review by the SEC of the Registration Statement), and agrees
to use its commercially reasonable best efforts to respond to any SEC comments
or questions regarding the Registration Statement on or prior to the date which
is 20 business days from the date such comments or questions are received, but
in any event not later than 30 business days from the date such comments or
questions are received.  Pubco will maintain the effectiveness of the
Registration Statement from the date of the effectiveness of the Registration
Statement until 18 months after that date; provided, however, that, if at any
time or from time to time after the date of effectiveness of the Registration
Statement, Pubco notifies the undersigned in writing of the existence of a
Potential Material Event (as defined below), the undersigned shall not offer or
sell any of the registrable shares, or engage in any other transaction involving
or relating to the Securities, from the time of the giving of notice with
respect to a Potential Material Event until Pubco notifies the undersigned that
such Potential Material Event either has been disclosed to the public or no
longer constitutes a Potential Material Event; provided, further that, Pubco may
not suspend the right of the undersigned pursuant to this Section 5.1(a) for
more than 60 days in the aggregate. “Potential Material Event” means the
possession by Pubco of material information regarding a potential transaction
not ripe for disclosure in a registration statement, which shall be evidenced by
determinations in good faith by the Board of Directors of Pubco that disclosure
of such information in the registration statement would be detrimental to the
business and affairs of Pubco.

 
12

--------------------------------------------------------------------------------

 


(b)          If (i) Pubco fails to file the Registration Statement with the SEC
on or prior to 90 days after the Closing Date, (ii) Pubco fails to cause the
Registration Statement to be declared effective by the SEC on or prior to 270
days (or 300 days in the event of a full review) after the Closing Date or, if
earlier, within three days after the SEC states that there will be no review or
has no further comments, (iii) Pubco fails to respond to the SEC, within 30 days
after receipt, to any questions and comments from the SEC regarding the
Registration Statement or (iv) Pubco fails to timely file its periodic reports
with the SEC in accordance with the Securities Exchange Act of 1934, as amended,
Pubco shall be obligated to pay liquidated damages in cash equal to 2% of the
Aggregate Purchase Price of the Units subscribed for by the undersigned for each
month (or portion thereof) that the Registration Statement is not so filed,
effective or responded to or Pubco fails to satisfy its periodic reporting
requirements. Notwithstanding the foregoing, (A) Pubco shall not be obligated to
pay to the undersigned pursuant to this paragraph an aggregate liquidated
damages amount greater than 12% of the Aggregate Purchase Price of the Units
subscribed for by the undersigned and (B) any such liquidated damages may be
waived entirely in the event the Board of Directors of Pubco determines that
Pubco’s management has exerted its best efforts to cause the registrable shares
to be registered within the aforementioned time periods and to remain current in
filing its periodic reports.


(c)          Pubco shall notify the undersigned at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, upon
discovery that, or upon the happening of any event as a result of which, the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing. At the request of the
undersigned, Pubco shall also prepare, file and furnish to the undersigned a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such shares, such prospectus shall not include an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading in light of
the circumstances then existing. The undersigned agrees not to offer or sell any
registrable shares covered by the Registration Statement after receipt of such
notification until the receipt of such supplement or amendment.


(d)          Pubco may request the undersigned to furnish Pubco such information
with respect to the undersigned and the undersigned’s proposed distribution of
the registrable shares pursuant to the Registration Statement as Pubco may from
time to time reasonably request in writing or as shall be required by law or by
the SEC in connection therewith, and the undersigned agrees to furnish Pubco
with such information.


(e)          Pubco agrees to bear all SEC registration and filing fees, printing
and mailing expenses, and fees and disbursements of counsel and accountants for
Pubco.


6.            USE OF PROCEEDS


The net proceeds of the Offering will be used in a manner consistent with the
plan described in “Use of Proceeds” in the Memorandum.


7.            INSIDER TRADING PROHIBITION; INDEMNITY


7.1          Until the filing by Pubco of its Current Report on Form 8-K with
the SEC describing the Exchange Offer and the Offering, the undersigned hereby
agrees to (i) refrain from (a) engaging in any transactions with respect to the
capital stock of Pubco or securities exercisable or convertible into or
exchangeable for any shares of capital stock of Pubco, and (b) entering into any
transaction which would have the same effect, or entering into any swap, hedge
or other arrangement that transfers, in whole or in part, any of the economic
consequences of ownership of the capital stock of Pubco and (ii) indemnify and
hold harmless Pubco, the Placement Agents, and their respective officers and
directors, employees, agents, sub-agents and affiliates and each other person,
if any, who controls any of the foregoing, against any loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any litigation commenced or threatened or any claim whatsoever) arising
out of or based upon any violation of this Section 7(a) by the undersigned.

 
13

--------------------------------------------------------------------------------

 


7.2          The undersigned, whether in its own capacity or through a
representative, agent or affiliate, agrees that it will not enter into or effect
any “short sales” of any Securities purchased in the Offering or any hedging,
stabilization or other similar transaction, whether on a U.S. domestic exchange
or any foreign exchange for a period commencing on the issuance of such
Securities and ending one year after the Registration Statement covering the
shares of Common Stock issuable upon conversion or exercise of the Securities
sold in the Offering has been declared effective by the SEC.


7.3          The undersigned agrees to indemnify and hold harmless Pubco, the
Placement Agents, the Escrow Agent and their respective officers and directors,
employees, agents, sub-agents, attorneys, accountants and affiliates and each
other person, if any, who controls any of the foregoing, against any loss,
liability, claim, damage and expense whatsoever (including, but not limited to,
any and all expenses whatsoever reasonably incurred in investigating, preparing
or defending against any litigation commenced or threatened or any claim
whatsoever) arising out of or based upon any false representation or warranty
(or any omission which results in any representation or warranty being false) by
the undersigned, or the undersigned’s breach of, or failure to comply with, any
covenant or agreement made by the undersigned herein or in any other document
furnished by the undersigned to Pubco, the Placement Agents, the Escrow Agent
and their respective officers and directors, employees, agents, sub-agents and
affiliates and each other person, if any, who controls any of the foregoing in
connection with the Offering.


8.           CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION


Pubco’s right to accept the subscription of the undersigned is conditioned upon
satisfaction of the following conditions precedent on or before the date Pubco
accepts such subscription (any or all of which may be waived by the undersigned
in his, her or its sole discretion):


8.1          On the Closing Date, no legal, administrative or regulatory action,
suit or proceeding shall be pending which seeks to restrain or prohibit the
transactions contemplated by this Agreement.


8.2          The closing of the Exchange Offer (as defined in the introductory
paragraph hereof) shall occur concurrently with the initial closing of the
Offering.


8.3          The Board of Directors of Pubco shall have approved the issuance of
the Preferred Stock and Warrants pursuant to this Agreement in accordance with
the applicable laws of the jurisdiction of Pubco’s incorporation and expressly
approved the assumption of this Agreement.


8.4          Pubco shall have expressly assumed this Agreement and the other
subscription documents in the Offering for a minimum of 8,000,000 Units and
shall have indicated such assumption by executing and delivering a counterpart
of this executed Agreement and the other subscription documents.


8.5          The representations and warranties of Pubco and Image Metrics
contained in this Agreement shall have been true and correct on the date of this
Agreement and shall be true and correct on the Closing Date as if made on the
Closing Date.


8.6          The Placement Agents shall have agreed to accept such subscription.


9.           NOTICES TO SUBSCRIBERS


9.1          THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR
THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SEC, ANY STATE
SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.
 
 
14

--------------------------------------------------------------------------------

 


9.2          THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION
OR EXEMPTION THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.


9.3          THE DISTRIBUTION OF THE MEMORANDUM AND THE OFFER AND SALE OF THE
UNITS (AND THE SECURITIES COMPRISING THE UNITS AND THE SECURITIES INTO WHICH THE
COMPONENTS OF THE UNITS ARE CONVERTIBLE OR EXERCISABLE) MAY BE RESTRICTED BY LAW
IN CERTAIN JURISDICTIONS.  PERSONS INTO WHOSE POSSESSION THE MEMORANDUM COMES
MUST INFORM THEMSELVES ABOUT, AND OBSERVE, ANY SUCH RESTRICTIONS. NONE OF PUBCO,
IMAGE METRICS OR THE PLACEMENT AGENTS ARE MAKING ANY REPRESENTATION TO THE
POTENTIAL INVESTOR OR PURCHASER OF THE UNITS (OR THE SECURITIES COMPRISING THE
UNITS OR THE SECURITIES INTO WHICH THE COMPONENTS OF THE UNITS ARE CONVERTIBLE
OR EXERCISABLE) REGARDING THE LEGALITY OF ANY INVESTMENT THEREIN BY THE
POTENTIAL INVESTOR OR PURCHASER UNDER APPLICABLE LEGAL INVESTMENT OR SIMILAR
LAWS.


10.         MISCELLANEOUS PROVISIONS


10.1         Modification. Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.


10.2        Survival. The undersigned’s representations and warranties made in
this Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Units, Preferred Stock and Warrants.


10.3         Notices.  Any party may send any notice, request, demand, claim or
other communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to Pubco at the address set forth above
using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.


10.4         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


10.5         Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon, and inure to the benefit of, the parties to this
Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns. If the undersigned is more than one person or
entity, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns.


10.6         Assignability.  This Agreement is not transferable or assignable by
the undersigned.  This Agreement shall be transferable or assignable by the
Placement Agents to Pubco.


10.7        Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, applicable to contracts to be
performed solely within the state of New York and without giving effect to
conflicts of law principles.
 
 
15

--------------------------------------------------------------------------------

 


ANTI-MONEY LAUNDERING REQUIREMENTS



       
How big is the problem and
The USA PATRIOT Act
  
What is money laundering?
  
why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
 
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
 
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.
         
To help you understand theses efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
       



What are we required to do to eliminate money laundering?  
Under new rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the new laws.
 
As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.



PRIVACY POLICIES


It is the policy of each of Broadband Capital Management LLC and Joseph Gunnar &
Co., LLC (each, a “Placement Agent” and together, the “Placement Agents”) to
respect the privacy of customers who subscribe to transactions placed by the
Placement Agents.


Whether its own brokers introduce Customers to the Placement Agents or the
introduction was made through Selling Agents (hereinafter referred to as
“Subscribers”) non-public personal information is protected by each of the
Placement Agents.


Neither of the Placement Agents will disclose any non-public personal
information about Subscribers to anyone, except as required or permitted by law
and to effect, administer or enforce transactions requested by Subscribers in
the ordinary processing, servicing or maintaining their accounts. Furthermore,
the Placement Agents do not reserve the right to disclose Subscriber’s
non-public personal information in the future without first notifying the
Subscriber of a change in privacy policy and providing a convenient opportunity
for Subscriber to opt out of information sharing with non-affiliated third
parties.


Under the USA PATRIOT Act of 2001 (Public Law 107-56)(together with all rules
and regulations promulgated hereunder, the “Patriot Act”), the Placement Agents
and/or your broker may be required or requested to disclose to one or more
regulatory and/or law enforcement bodies certain information regarding
transactions relating to your account involving transactions with foreign
entitles and individuals, other transactions in your account as required in the
Patriot Act and other activities described in the Patriot Act as “suspicious
activities.” Neither the Placement Agents nor your broker shall have any
obligation to advise you of any such disclosures or reports made in compliance
with the Patriot Act.
 
 
16

--------------------------------------------------------------------------------

 


ALL SUBSCRIBERS MUST COMPLETE THIS PAGE


IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ______
day of ____________2010.



   
X $1.00 for each Unit
 
= $_____________________.
Units subscribed for
  
 
  
 Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):


1.
¨
Individual
 
7
¨
Trust/Estate/Pension or Profit sharing Plan
   
 
     
Date Opened:______________
             
2.
¨
Joint Tenants with Right of
 
8
¨
As a Custodian for
   
Survivorship
                   
Under the Uniform Gift to Minors Act of the
           
State of
                           
3.
¨
Community Property
 
9.
¨
Married with Separate Property
             
4.
¨
Tenants in Common
 
10.
¨
Keogh
             
5.
¨
Corporation/Partnership/ Limited
 
11.
¨
Tenants by the Entirety
   
Liability Company
                     
6.
¨
IRA
       



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 18.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 19.
 
 
17

--------------------------------------------------------------------------------

 


EXECUTION BY NATURAL PERSONS



--------------------------------------------------------------------------------

Exact Name in Which Title is to be Held


 
 
 
Name (Please Print)
 
Name of Additional Purchaser
 
   
Residence: Number and Street
 
Address of Additional Purchaser
 
 
 
City, State and Zip Code
 
City, State and Zip Code
 
 
 
Social Security Number
 
Social Security Number
 
 
 
Telephone Number
 
Telephone Number
 
 
 
Fax Number (if available)
 
Fax Number (if available)
 
 
 
E-Mail (if available)
 
E-Mail (if available)
 
 
 
(Signature)
  
(Signature of Additional Purchaser)



ACCEPTED this ___ day of _________ 2010, on behalf of Pubco and Image Metrics.



 
By:
     
 Name:
   
 Title:

 
 
18

--------------------------------------------------------------------------------

 


EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)



--------------------------------------------------------------------------------

Name of Entity (Please Print)


Date of Incorporation or Organization: 
    



State of Principal Office:
    



Federal Taxpayer Identification Number:
    



 
 
Office Address
 
 
 
City, State and Zip Code
 
 
 
Telephone Number
 
 
 
Fax Number (if available)
 
 
 
E-Mail (if available)
 




 
By:
   
   
Name:
   
Title:



[seal]
         
Attest:
    
 
    
 
(If Entity is a Corporation)
             
    
 
  
Address



ACCEPTED this ____ day of __________ 2010, on behalf of Pubco and Image Metrics.



 
By:
   
   
Name:
   
Title:

 
 
19

--------------------------------------------------------------------------------

 


INVESTOR QUESTIONNAIRE


Instructions: Check all boxes below which correctly describe you.


¨
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase units
consisting of one share of Series A Convertible Preferred Stock and a detachable
warrant to purchase one-half share of common stock (the “Units”), is made by a
plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, (2) you have total assets in excess of $5,000,000 and the decision that
you shall subscribe for and purchase the Units is made solely by persons or
entities that are accredited investors, as defined in Rule 501 of Regulation D
promulgated under the Securities Act (“Regulation D”) or (3) you are a
self-directed plan and the decision that you shall subscribe for and purchase
the Units is made solely by persons or entities that are accredited investors.



¨
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.



¨
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Units and with total assets in excess of
$5,000,000.



¨
You are a director or executive officer of Image Metrics Limited.



¨
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Units.



¨
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.



¨
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Units, whose subscription for and purchase of
the Units is directed by a sophisticated person as described in Rule
506(b)(2)(ii) of Regulation D.



¨
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.

 
 
20

--------------------------------------------------------------------------------

 


The undersigned hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased Units of Pubco.


    
 
    
Name of Purchaser [please print]
 
Name of Co-Purchaser [please print]
     
    
 
    
Signature of Purchaser (Entities please
 
Signature of Co-Purchaser
provide signature of Purchaser’s duly
   
authorized signatory.)
         
    
   
Name of Signatory (Entities only)
         
    
   
Title of Signatory (Entities only)
  
 

 
 
21

--------------------------------------------------------------------------------

 